Citation Nr: 0326606	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What rating is for assignment for post-traumatic stress 
disorder from April 4, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on essentially continuous active duty from 
January 1953 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000  rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
A 30 percent schedular evaluation was assigned therefor, 
effective from April 4, 2000.  

A motion for advancement on the docket was filed by or on 
behalf of the veteran in September 2003 and subsequently 
granted by the Board.  Appropriate, expedited handling of 
this case has been undertaken.


REMAND

In this case, the veteran argues that he is entitled to a 100 
percent evaluation for his PTSD, but there is some 
disagreement among examining and treating medical 
professionals as to its level of severity, based on the 
assignment of global assessment of functioning (GAF) scores 
ranging from not greater than 50 to 62.  In light of the fact 
that it has been more than two years since the last VA 
examination.  Further psychiatric examination to assess the 
severity of the veteran's PTSD is found to be in order, as is 
the retrieval of medical records not now on file which were 
compiled at the Vet Center in Columbia, South Carolina, 
regarding his ongoing PTSD treatment.  

Additional procedural development is likewise necessary so as 
to ensure compliance with The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This law significantly added to the statutory law concerning 
the VA's duties when processing claims for VA benefits.  This 
law redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In its letter of February 23, 2001, the veteran was afforded 
notice of the existence of the VCAA in terms of his claim for 
an initial rating in excess of 30 percent for his PTSD, 
albeit without notice of what evidence was needed to 
substantiate his claim, notice of what portion of that 
necessary evidence he was required to submit, and notice of 
what portion of that evidence VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183(2002).  He was 
therein requested to submit a list of health care providers 
from whom he had received treatment for his PTSD within 60 
days or a decision would be made based on the evidence 
already of record.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 
2003), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a).  As such, remand is required to ensure compliance 
with 38 U.S.C.A. § 5103.

It is also apparent that the RO has not to date documented in 
writing whether staged ratings are for assignment in this 
matter.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).  Further review by the RO on that basis is 
therefore needed.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue addressing what 
evaluation is to be assigned for PTSD 
from April 4, 2000.  

The RO must also advise the veteran of 
the information and evidence needed to 
substantiate such claim.  Notice under 
the VCAA includes specifically notifying 
the veteran in writing exactly what 
evidence is necessary to substantiate the 
claim, precisely what evidence, if any, 
will be obtained by him and precisely 
what evidence, if any, will be retrieved 
by VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
must be instructed as to his right to 
submit any argument or evidence in 
support of such claim, and that any such 
evidence may be of either of a lay or 
medical variety.

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing begins the 
one-year period.  Also, inform the 
veteran that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  
PVA.

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his PTSD since April 
2000.  The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by the medical 
professionals or institutions referenced 
by the veteran.  Any and all pertinent VA 
treatment records must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  In 
particular, all records of counseling and 
treatment involving the veteran at the 
Vet Center in Columbia, South Carolina, 
since April 2000 must be obtained for 
inclusion in the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist for the purpose of 
evaluating the current nature and 
severity of his PTSD.  The claims folder 
must be made available to the 
psychiatrist for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  Any indicated 
personality testing, including PTSD sub-
scales, must also be accomplished if 
deemed warranted by the examiner.  All 
applicable diagnoses must be fully set 
forth, and, to the extent possible, the 
examiner should differentiate that 
symptomatology attributable to the 
service-connected PTSD from that of any 
other nonservice-connected psychiatric or 
other entity.  In addition, the examiner 
must furnish a complete multi-axial 
evaluation as to the veteran's service-
connected PTSD, including a score on the 
Global Assessment of Functioning Score 
based solely on PTSD, along with an 
explanation of the significance of the 
assigned score.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

5.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to an 
initial schedular rating in excess of 30 
percent for PTSD, effective from Aril 4, 
2000, on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA and Fenderson.   

If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




